i«m-/¥
                                        ELECTRONIC RECORD



CCA #       09-13-00367-CR                                    OFFENSE:            Rape


STYLE:      Jimmy Don Casey v. The State of Texas             PUNISHMENT:         30 years

                                                              COUNTY:             Liberty

TRIAL COURT:             75th Distri ct Court                                                      MOTION
TRIAL COURTS:            CR29444                                  FOR REHEARING IS:
TRIAL COURT JUDGE:       Judge Mark   Morefield                   DATE:
DISPOSITION:       AFFIRMED                                       JUDGE:




DATE:         10-29-14

JUSTICE:      LeanneJohnson            PC     NO        S   YES

PUBLISH:      NO                       DNP:       YES


CLK RECORD:        09-05-13                                 SUPPCLKRECORD:
RPT RECORD:        09-11-13                                 SUPP RPT RECORD:
STATE BR:          01-27-14                                 SUPP BR:
APP BR:            12-13-13                                 PRO SE BR:




                              IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                  CCA#               m^n
        APPELLANT*** Petition                                          Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                    DATE:


           ReMe£                                                       JUDGE:

DATE:         Q3lzSl<W/r                                               SIGNED:                      PC:

JUDGE:         fi(KL4iA*£-~,                                           PUBLISH:                    DNP:




                   . MOTION FOR REHEARING IN                           MOTION FOR STAY OF MANDATE IS:

CCA IS:                   ON                                                                  ON

JUDGE:                                                                 JUDGE: